Citation Nr: 1822003	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear tinnitus.

2.  Entitlement to service connection for dermatophytosis of the feet and onychomycosis of the toes, claimed as a bilateral foot fungus disability.

3.  Entitlement to service connection for right foot plantar fasciitis.

4.  Entitlement to service connection for left foot plantar fasciitis.

5.  Entitlement to service connection for degenerative disc disease and spondylosis at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to service connection for a bilateral foot fungus disability, right and left foot plantar fasciitis, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent, credible evidence establishes that left ear tinnitus was incurred during active duty or manifested within a year of separation from active duty and is consistent with the Veteran's military noise exposure associated with his duties as an infantryman.


CONCLUSION OF LAW

The criteria for establishing service connection for left ear tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Service Connection

The Veteran seeks service connection for left ear tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including other organic diseases of the nervous system, may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258, 259 (holding that with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309 (a)).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

By way of history, the Veteran filed a claim for service connection for hearing loss in February 1982.  His DD214 identifies his military occupational specialty (MOS) as infantryman and service treatment records document a right ear hearing loss disability for VA purposes in July 1981 and in December 1981 on separation examination.  See 38 C.F.R. § 3.385 (2017) (defining when impaired hearing will be considered to be a disability).  His service treatment records also document a significant threshold shift in left ear hearing acuity between enlistment and separation examinations; however, his left ear hearing impairment did not equate to a hearing loss disability for VA purposes.  On VA examination in April 1982, he reported experiencing ringing in both ears since military service.  A May 1982 rating decision granted service connection for right ear high frequency sensorineural hearing loss, effective January 16, 1982, and denied entitlement to service connection for left ear hearing loss.  

In September 2004, the Veteran claimed his right ear hearing loss had increased in severity.  On VA examination in December 2004, he endorsed periodic right ear tinnitus.  Audiometric testing revealed bilateral hearing loss for VA purposes.  

In connection with the present claim, the Veteran was afforded a VA audiological examination in April 2011.  Audiometric testing revealed a bilateral sensorineural hearing loss disability for VA purposes and the Veteran reported the onset of bilateral tinnitus beginning in 1981 during military noise exposure to firearms.  The examiner opined that tinnitus is as likely as not a symptom associated with hearing loss.  The June 2011 rating decision granted service connection for right ear tinnitus associated with the service-connected right ear hearing loss disability and denied entitlement to service connection for left ear hearing loss and left ear tinnitus.

Subsequently, in December 2012, the Veteran presented for another VA audiological examination.  Again, he identified a 1981 onset of bilateral tinnitus.  The examiner opined that the Veteran's current left ear hearing loss was at least as likely as not related to his military noise exposure as an infantryman for four years.  In support of the conclusion, the examiner explained it is well known that prolonged exposure to high intensity noise levels such as the military type can cause damage to inner ear structures, resulting in etiologically related permanent hearing loss.  

A January 2013 rating decision continued the noncompensable, zero percent rating for bilateral hearing loss, previously evaluated as right ear hearing loss.

Having considered the medical and lay evidence of record, the Board finds that service connection is warranted for left ear tinnitus.  The Board emphasizes that the Veteran's military noise exposure is not in dispute and is consistent with his MOS.  Moreover, his service treatment records document a significant threshold shift in hearing acuity bilaterally between enlistment and separation, he is competent to report perceived tinnitus, and his statements regarding a 1981 onset of tinnitus are credible because they are consistent over a period of decades.  Based on the foregoing, the Board finds the evidence supports the conclusion that the Veteran's bilateral tinnitus began during his active duty service or manifested within a year of separation from service.


ORDER

Service connection for left ear tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends he has a current fungal disorder involving both feet that began during military service or is related to military service.  Private podiatry records reflect diagnosis and treatment for bilateral onychomycosis affecting all toenails and dermatomycosis on the plantar surface of both feet.  The diagnosis from a June 2011 podiatric pathology report was onychomycosis and tinea pedis.  The June 2011 RO decision denied the claim because service treatment records were "negative for the diagnosis of dermatophytosis of feet and/or onychomycosis toes," and the first clinical evidence of a fungal infection involving the feet is "dated approximately 30 years after separation from active duty service."  

In fact, an April 1980 service treatment record documents the Veteran sought treatment for "crumbling" toenails.  He denied any history of skin diseases.  On examination, his right great toenail and second toenail were frayed and crumbling apart.  The provisional diagnosis was suspect tinea unguium (onychomycosis).  On consultation in May 1980, the diagnosis was right hallux mycotic infection, asymptomatic, and no treatment was needed at that time.

Because the Veteran has a current fungal disorder involving the toenails and plantar surfaces of both feet and because he was evaluated for a fungal infection involving toenails on the right foot during service, the AOJ should arrange for a VA examination to determine whether his current fungal infections of the feet are related to his right foot mycotic infection during service.

The Veteran also seeks entitlement to service connection for a low back disability and right and left foot plantar fasciitis.  Post-service medical evidence confirms lumbar spine degenerative disc disease and spondylosis at L5/S1 diagnosed by x-ray examination in May 2010 and right and left foot plantar fasciitis diagnosed in March 2011.  The Veteran believes his low back and plantar fasciitis disabilities were caused by running six miles per day in combat boots without adequate cushion or support during his active duty service as an infantryman.  His service treatment records are silent for complaints, diagnosis, or treatment for back problems or plantar fasciitis.  In support of his claim, he submitted an article about preventing overuse injuries among runners and a February 2012 opinion from a private neurosurgeon, R. Prado, M.D., which indicated that the Veteran's low back disability "may be the result of repeated injuries during strenuous exercise (running, jumping, parachuting, and carrying back weights, etc.) during his military service."

Unfortunately, Dr. Prado's opinion is too speculative to support the Veteran's claim and fails to describe his medical history from the years between separation from service in 1982 and the first evidence of a low back disability in 2010.  Although it is too equivocal and lacking in specificity to support a decision on the merits, it does suggest a nexus.  Thus, a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination or opinion is necessary when the record contains evidence which "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated with the claimant's . . . service," but is otherwise insufficient to make a decision on the claim).  

Prior to arranging for the necessary examinations, the AOJ should ask the Veteran to provide any outstanding medical evidence pertinent to his claims, or to provide authorization for VA to obtain such records on his behalf.  In addition, in September 2004 correspondence, the Veteran appeared to indicate he received treatment at the Ponce VA Outpatient Clinic (OPC).  However, the earliest treatment records from the Ponce VA OPC and/or San Juan VA Medical Center (VAMC) associated with the claims file are dated in September 2009.  The AOJ should obtain all VA treatment records since the Veteran established medical care.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all treatment records from the San Juan VAMC and Ponce VA OPC since he established care, and any other VA or private treatment records the Veteran identifies pertinent to his claimed disabilities, including a fungal disorder of the feet and toenails, lumbar spine degenerative disc disease and spondylosis, and bilateral plantar fasciitis.

2.  Arrange for the Veteran to undergo a VA skin diseases examination to determine whether any current fungal disorder of the feet and toenails had its onset in service or is medically related to service.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be accomplished and the reports of such must be associated with the examination report.

After reviewing the claims file and examining the Veteran, the examiner should identify all fungal disorders of the feet and toenails found on examination.  With respect to each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to include the tinea unguium or onychomycosis of the right great toenail and second toenail during service in April 1980.

A medical analysis and rationale are to be included with all opinions expressed.  

3.  Arrange for the Veteran to undergo a VA orthopedic examination to determine whether his right and left foot plantar fasciitis and lumbar spine degenerative disc disease and spondylosis at L5-S1 had its onset in service or is medically related to service.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be accomplished and the reports of such must be associated with the examination report.

After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the right or left foot plantar fasciitis or lumbar spine disability had its onset during service, whether any lumbar spine arthritis manifested to a compensable degree within one year of separation from service, or whether either plantar fasciitis disability or low back disability is otherwise medically related to service.

A medical analysis and rationale are to be included with all opinions expressed.  In rendering the requested opinions, the examiner should consider the Veteran's contentions that his plantar fasciitis and low back disabilities are due to running six miles per day during service in combat boots, which lacked adequate support, as well as the February 2012 opinion from a private neurosurgeon, R. Prado, M.D.

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


